Case: 10-60247 Document: 00511392356 Page: 1 Date Filed: 02/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 24, 2011
                                     No. 10-60247
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

INAAM AHMAD-MULID,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 356 816


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Inaam Ahmad-Mulid has filed a petition for review of the Board of
Immigration Appeals’ (BIA) order dismissing her appeal for lack of jurisdiction
based on her waiver of appeal before the Immigration Judge (IJ). Mulid argues
that conducting the questioning for voluntary departure in English rather than
Arabic “casts serious doubt on whether she knowingly and willingly accepted
four months of voluntary departure in exchange for giving up all other
applications for relief from removal and waiving her appeal rights.”

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60247 Document: 00511392356 Page: 2 Date Filed: 02/24/2011

                                  No. 10-60247

      This court “review[s] factual determinations under the substantial
evidence standard and will not reverse the BIA’s findings ‘unless the evidence
is so compelling that no reasonable fact finder could fail to find otherwise.’”
Bekou v. Holder, 363 F. App’x 288, 290-91 (5th Cir. 2010) (quoting Lopez-Gomez
v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001)). In order for an IJ to grant an
alien voluntary departure before the conclusion of removal proceedings, an alien
must waive appeal of all issues. 8 C.F.R. § 1240.26(b)(1)(i)(D); In re Ocampo-
Ugalde, 22 I. & N. Dec. 1301, 1303 (2000). The alien’s decision to waive his right
to appeal must be knowing and intelligent. Bekou, 363 F. App’x at 291; Ocampo-
Ugalde, 22 I. & N. Dec. at 1304-05    The BIA lacks jurisdiction to consider an
appeal of the IJ’s decision if the alien has validly waived his right to appeal.
Bekou, 363 F. App’x at 291; Shih, 20 I. & N. Dec. at 698-99.
      The record shows that in the earlier proceedings in 2002 and 2003, some
five to six years prior to the final hearing in 2008, Mulid required an Arabic
translator. In later proceedings, after she had been in the United States for
several years, she participated in the proceedings in English without any
objection that she did not understand, and she indicated to the IJ that she was
comfortable proceeding in English. At a hearing in 2007, the IJ specifically
asked Mulid’s counsel to inform him if Mulid needed to proceed in a language
other than English, because his notes indicated that she had no difficulty
communicating in English. Neither Mulid nor her counsel objected to proceeding
in English.
      Mulid has failed to point to any evidence in the administrative record to
support her argument that her decision to accept voluntary departure and waive
her appeal, on the advice of counsel, was not knowing and intelligent. No
reasonable factfinder would be compelled to find otherwise, substantial evidence
supports the BIA’s determination that Mulid waived her appeal, and the BIA
properly dismissed her appeal for lack of jurisdiction. See Bekou, 363 F. App’x
at 290-91. We need not address Mulid’s other arguments concerning the denial

                                        2
    Case: 10-60247 Document: 00511392356 Page: 3 Date Filed: 02/24/2011

                                No. 10-60247

of a continuance and the denial of a full and fair hearing on the merits of her
asylum claim because she has waived appeal on any issues other than those
bearing on the knowing and intelligent nature of her waiver of appeal.
      The petition for review is DENIED.




                                      3